Citation Nr: 0728375	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by seizures, a sleep disorder, and mental lapses.

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to July 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  In a March 2005 decision, the Board remanded the 
issue of entitlement to service connection for a disability 
manifested by seizures, sleep disorder, and mental lapses 
after finding new and material evidence sufficient to reopen 
the claim for the RO to adjudicate in the first instance.  
The issues of entitlement to service connection for 
schizoaffective disorder and for an initial compensable 
rating for the service-connected anal fissure were remanded 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In 
his substantive appeal, received by VA in July 2007, the 
veteran limited his appeal to the issue of schizoaffective 
disorder and requested a hearing in connection with his 
claim.  Therefore, the issue of an initial compensable rating 
for the service-connected anal fissure is not on appeal.  
38 C.F.R. § 20.202, 20.302(b).  In his substantive appeal, 
the veteran referenced his claim for a disability manifested 
by seizures, sleep disorder, and mental lapses along with his 
claim for schizoaffective disorder.  Therefore, the appeal is 
remanded to afford the veteran a hearing in connection with 
his claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As such, this case needs to be returned to the RO so that a 
Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing in accordance with applicable 
procedures.  The veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



